Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered July 25, 2013. The order and judgment, inter alia, awarded plaintiff Ironwood, L.L.C. compensatory damages in the amount of $141,572 together with costs and interest, against defendant.
*1306It is hereby ordered that said appeal is unanimously dismissed without costs (see Debcon Fin. Servs., Inc. v 83-17 Broadway Corp., 61 AD3d 712, 714 [2009]).
Present — Smith, J.E, Peradotto, Carni, Valentino and Whalen, JJ.